The first and second exceptions are too indefinite to be entertained. They do not specify, as they should do to have force, some sufficient ground of objection to the evidence to which it seems they were respectively intended to have reference. So far as appears, the evidence objected to was pertinent and competent to prove material facts.
We think the court below properly interpreted the agreement in question in respect to the sum of one thousand dollars to be paid to the plaintiff by the defendant. It appears, from its face, that the plaintiff sold his lease of the mine and the land mentioned, to the defendant for the price of thirty-five hundred dollars. Of this sum, twenty-one hundred dollars were paid at once. The balance was to be paid in two installments, coming due at different times — one — that in question — of one thousand dollars, to be paid, "upon the making of the third payment to said Burns by the said Duncan, on 22 September, 1885." The nature of the transaction constituting the basis of the agreement and the terms of the latter, give point and meaning to the words just quoted. It was expected that Duncan would certainly pay to the defendant a third installment of the purchase money for the mine at the time specified, and the latter intended to devote one thousand dollars of the money so to be received by him to the payment of the sum of money so agreed to be paid to the plaintiff at that time. The agreement was not simply to pay the moneyat any time "upon the making of the third payment to the said Burns by the said Duncan," but upon the making of such payment "on(251)  22 September, 1885." The latter words fixed the time of payment to the plaintiff — the time his debt should be due — the purpose of the other words were simply to suggest and assure the plaintiff that the defendant would, at that time, have a particular fund that he could and would devote to the payment of the plaintiff's debt.
There is nothing in the nature of the agreement, nor are there terms used in it, which imply that the defendant would pay the plaintiff the *Page 213 
sum of money specified in question, on condition, or in the event and only in the event, Duncan should pay to the defendant the third installment of the price of the mine, nor are there words which, fairly interpreted, imply that the sum of money should be due at some indefinite period after the time so specified. Indeed, it seems to us that no other interpretation could be given the agreement, in the respect in question, other than that we have given it, that would make it reasonable and practicable.
Judgment affirmed.
Cited: Everett v. Williamson, 107 N.C. 210.